Title: 24th.
From: Adams, John Quincy
To: 


       Mr. Hilliard gave us an occasional Sermon, occasioned by the Death of Mr. Warland, a young Man, belonging to this Town. His Text was from Job. XIV. 1. 2. Man, that is born of a Woman, is of few days, and full of Trouble. He cometh forth like a flower, and is cut down; he fleeth also as a Shadow, and continueth not. It was one of the best Sermons I have heard from Mr. H: The idea that the diseases of the Body, are so many arrows taken from the Quiver of God Almighty, appears however, to be an instance of the Bathos.
       In the afternoon, a Mr. Foster preach’d from Isaiah LIII. 1. Who has believed our report? And to whom is the arm of the Lord revealed? I never heard a more extravagant fellow. His Discourse was a mere Declamation, without any connection, or train of Reasoning. He said that Religion, ought never to be communicated by raising the Passions, and mentioned it as a peculiar advantage of the Christian System, that it speaks to the un­derstanding. Yet he made an Attempt, (a most awkward one I confess) to be Pathetic: talk’d, of a Grave, a winding sheet, and a Place of Skulls, all of which amounted to nothing at all, which was likewise the Sum total, of his whole Sermon. Yet this Man, is a Popular preacher, in the Place where he is settled. For the maxim of Boileau will hold good in all Countries, and in all Professions
       
        Un Sot trouve toujours, un plus sot qui l’admire.
       
      